Citation Nr: 0400720	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral plantar fasciitis.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1990, to September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office  (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has sinusitis with headaches as the result of 
sinus disease which had its onset in active service.  

3.  The veteran does not have a chronic low back disability.  

4.  The service-connected plantar fasciitis of the left foot 
is analogous to a painful superficial scar.  

5.  The service-connected plantar fasciitis of the right foot 
is analogous to a painful superficial scar.  

6.  The service-connected bilateral plantar fasciitis does 
not produce more than a moderate flatfoot disability.  




CONCLUSIONS OF LAW

1.  Sinusitis with headaches was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

3.  The criteria for a 10 percent for left plantar fasciitis 
have been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20 and Code 7804 (2003).   

4.  The criteria for a 10 percent for right plantar fasciitis 
have been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20 and Code 7804 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and a VCAA letter 
of April 2003, notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Headaches  The grant of service connection for allergic 
rhinitis with polyps is supported by the May 2001 VA 
examination, which had diagnoses including allergic rhinitis 
and left nasal polyp.  A June 2001 rating decision granted 
service connection for allergic rhinitis with left nasal 
polyp (claimed as chronic viral infections and sinusitis), 
rated as 30 percent disabling.  Service connection for 
headaches as a separate disability, was denied.  The rating 
decision, a copy of which was sent to the veteran, explained 
that the headaches were part of the service-connected 
disability and rated as such.  

Review of the rating decision shows that the condition for 
which service connection was granted was allergic rhinitis, 
evaluated under diagnostic code 6522.  This code provides a 
30 percent rating if there are polyps.  38 C.F.R. Part 4, 
Code 6522 (2003).  Headaches are not part of the rating 
criteria for allergic rhinitis.  

Headaches are part of the rating criteria for sinusitis.  
38 C.F.R. Part 4, Code 6510-6514 (2003).  The May 2001 
examination supports service connection for sinusitis.  The 
general medical examination diagnosed chronic sinusitis.  The 
sinus examination diagnosed sinusitis by history; but 
subsequent computerized tomography scans disclosed pansinus 
disease, bilateral sinus retention cysts, and possible 
bilateral maxillary sinus superior wall osteitis.  These 
extensive sinus findings approximately 8 months after the 
veteran completed 10 years of active service cannot 
reasonably be dissociated from service.  Thus, the May 2001 
VA examination findings support service connection for 
sinusitis.  

It should be noted that sinusitis is rated differently from 
rhinitis and includes headaches as part of the rating 
criteria.  See 38 C.F.R. § 4.97, Codes 6510-6514.  The United 
States Court of Appeals for Veterans Claims and the VA 
General Counsel have held that where there are related 
disabilities, it is appropriate to rate them under different 
rating codes if the criteria for the different codes are met.  
See Johnson v. Brown, 9 Vet. App. 7,11 (1996); VAOPGCPREC 23-
97 (July 1, 1997).  In this case, because the evidence shows 
that the veteran had longstanding sinusitis shortly after 
service, and because sinusitis is rated differently from the 
service-connected rhinitis, we grant service connection for 
sinusitis as a separate disability.  

On the general medical examination in May 2001, the veteran 
complained of very frequent sinus infections associated with 
severe headaches and there was a diagnosis of chronic 
sinusitis.  He also complained of headaches on the sinus 
examination and there was a diagnosis of sinusitis by 
history, which would include past headache complaints.  Thus, 
it appears that his headache complaints are meritorious and 
that they are a symptom of his service-connected sinusitis.  
So the service-connected sinusitis will be characterized as 
sinusitis with headaches.  

Low back disorder  The April 2003 VCAA letter told the 
veteran what he had to submit to substantiate his back claim.  
He was told what VA needed from him ("What Do We Still Need 
from You?").  Specifically, he was told that he needed to 
submit evidence of chronic disability in service or evidence 
of continued treatment for symptoms since service with regard 
to his claim for a low back condition.  

As noted above, the law requires evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is not enough to show injury or transitory 
complaints during service, there must currently be a residual 
disability.  Whether there is a current disability is a 
question of medical diagnosis, which requires the opinion of 
a trained medical professional.  See 38 C.F.R. § 3.159(a) 
(2003); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).    

Review of the service medical records does not disclose a 
chronic back disability.  

On the May 2001 VA spine examination, the veteran described 
his duties during service as being a "human forklift," 
carrying heavy items.  He stated that there had been no 
specific back injury.  He began having neck and low back pain 
with repetitive lifting.  Upper and lower extremity strength 
was equal and symmetric throughout.  He could bend 90 degrees 
at the waist and touch his toes.  He could extend 30 degrees.  
Lateral bending was 45 degrees, equal and symmetric.  He 
could heel and toe walk without difficulty.  Deep tendon 
reflexes and strength in the lower extremities was equal and 
symmetric.  There was no clonus.  Straight leg raising was 
negative.  Toes were downgoing.  X-rays of the cervical spine 
disclosed changes at C5, C6-C7.  The remainder of the spine 
appeared normal with no significant arthritis.  The 
impression was chronic neck and low back pain, C6-7 mild disc 
degeneration.  (Service connection was granted for the neck 
disability.)  The doctor expressed the opinion that the 
veteran would benefit from physical therapy at this point, an 
aggressive physical therapy program to address his aches and 
pains in his back.  It was emphasized that he had no 
radicular symptoms and no significant findings on X-ray.  

The evidence here is clear and persuasive.  The June 2001 
rating decision and the February 2003 statement of the case 
told the veteran that the evidence did not show a chronic 
back disability.  Despite the VCAA notice to the veteran that 
evidence of a chronic disability was needed from him, he has 
not submitted any such evidence.  The report of the May 2001 
VA examination shows that there were no objective back 
findings.  There were no radicular symptoms.  There were no 
significant findings on X-ray.  The doctor clearly expected 
the back complaints to resolve with physical therapy.  That 
is, in the physician's medical opinion, the back complaints 
reflect a transient problem and not a chronic disability.  
This opinion is the only one on point.  It comes from a 
doctor and is competent.  It forms a preponderance of 
evidence which establishes that the veteran does not have a 
chronic back disability for which service connection can be 
granted.  Consequently, the claim must be denied.   

Bilateral plantar fasciitis  Service-connected disabilities 
are rated in accordance with a schedule of ratings which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

The June 2001 rating decision granted service connection for 
bilateral plantar fasciitis, rated as 10 percent disabling.  
It explained that evaluation of 10 percent is granted 
whenever the weight bearing line is over or medial to the 
great toe with inward bowing of the tendo Achillis and pain 
on manipulation and use of the feet.  The next higher rating 
of 30 percent is not warranted unless there is marked 
deformity  (pronation, abduction, etc.) pain on manipulation 
and use, swelling on use, and characteristic callosities.  

The statement of the case provided the veteran with the 
complete rating criteria.  There are no rating criteria 
specifically for plantar fasciitis, so it is permissible to 
rate it under a closely analogous code, in this case, the 
code for acquired flatfoot.  38 C.F.R. § 4.20 (2003).  An 
acquired flatfoot condition will be rated as noncompensable 
where mild with symptoms relieved by built-up shoe or arch 
support.  A moderate disability with weight-bearing over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet will be rated as 10 
percent disabling for a bilateral or unilateral condition.  A 
severe disability with objective evidence of marked deformity 
(pronation, abduction, etc., pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities will be rated as 20 percent disabling where 
unilateral and as 30 percent disabling where bilateral.  A 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  38 C.F.R. Part 4, Code 
5276 (2003).

The rating decision and the statement of the case both told 
the veteran what was needed for a higher evaluation.  The 
April 2003 VCAA letter told the veteran what VA needed from 
him ("What Do We Still Need from You?").  Specifically, he 
was told that he needed to submit evidence of increase 
severity of his plantar fasciitis to substantiate his claim.  
Review of the record shows that he has not done so.  

The report of the May 2001 VA examination of the veteran's 
feet reveals that he had pains in the soles of his feet.  
During service, there was a diagnosis of plantar fasciitis 
and he was treated with multiple steroid injections.  They 
reportedly helped minimally.  Orthotics did not reduce the 
pain significantly.  A plantar fasciotomy to both feet helped 
somewhat for a short period of time.  However, the veteran 
felt that he was back to his pre-surgery level of pain.  
Examination demonstrated longitudinal incisions of 2.5 
centimeters over the insertion of the plantar fascia to the 
calcaneus on the plantar surface.  He was markedly tender to 
palpation over the areas.  Stretching the plantar fascia also 
elicited pain at the insertion of the plantar fascia at the 
calcaneal tuberosity.  X-rays demonstrated bilateral plantar 
heel spurs.  The remainder of the foot appeared normal.  The 
impression was chronic plantar fasciitis, status bilateral 
plantar fasciotomy.  These findings, by a trained medical 
professional provide the most probative evidence as to the 
extent of the current disability.  They clearly show that the 
disability does not approximate any of the criteria for the 
next higher evaluation.  There is no objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  The medical report 
provides a preponderance of the evidence which establishes 
that the disability does not approximate the criteria for the 
next higher rating under Code 5276.  

The veteran has asserted that a higher rating should be 
assigned because both feet are involved.  The rating criteria 
for Code 5276 specify that a 10 percent evaluation will be 
assigned for a flat foot disability whether unilateral (one 
foot) or bilateral (both feet).  Thus, the veteran's argument 
does not warrant a higher rating under code 5276.  

The Board has considered other rating criteria.  In this 
case, the veteran has surgical scars 2.5 centimeters long on 
the plantar surfaces of both feet.  There is no evidence that 
they are unstable warranting a rating under 38 C.F.R. Part 4, 
Code 7803 (2003).  Superficial scars which are painful on 
examination will be rated as 10 percent disabling.  This is 
the maximum evaluation assignable under this code.  38 C.F.R. 
Part 4, Code 7804 (2003).  On examination, the veteran's feet 
were markedly tender to palpation over the scars.  Stretching 
the plantar fascia also elicited pain at the insertion of the 
plantar fascia at the calcaneal tuberosity.  These objective 
findings are analogous to painful superficial scars and 
warrant a 10 percent rating for each scar and each foot.  
38 C.F.R. § 4.20 (2003).  The bilateral factor would also 
apply.  38 C.F.R. § 4.26 (2003).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
February 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for sinusitis with headaches is granted.  

Service connection for a low back disorder is denied.  

A disability rating of 10 percent for right plantar fasciitis 
is granted.  A disability rating of 10 percent for left 
plantar fasciitis is granted.  The grants herein are subject 
to the laws and regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



